DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Species A in the reply filed on 1/27/21 is acknowledged.  The traversal is on the ground(s) that the PLC and valves have been added to claims 10.  This is not found persuasive because Group I (claims 1, 3) does not require the special technical feature of group II (ie measurement of density).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 10 recites “preparing a beverage beverages”. It is not clear what this means.
Claim 10 does not include a step for actually making a beverage. Claim 10 appears to be limited to only removing aroma compounds and storing them in a vessel.
Claim 10, 16 recites “providing an aromatic characterization of a beverage according to ranges of densities of the liquid within a plurality of fermentation vats”. It is not clear if this is an end goal for the beverage to be made, or whether this is the actual end result of the claimed process. It is not clear how a single beverage could be made in plural different vats. It is not clear if the liquid is the same material as the beverage or not.
Claim 10, 16 recites the limitation "the liquid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, 16 recite “at least one aroma recovery equipment” as well as “each aroma recovery equipment”. It is not clear how many “aroma recovery equipment” units are required.
Claim 10, 16 recite “the PLC configured to actuate said automated valves according to: the density of the liquid in the fermentation vats, the amount of gas CO2 emitted by the liquid in the formation vats, or the pressure in the fermentation vats”. It is not clear if the amount of CO2 and pressure are derived from the density measurement or not. It is not clear if the method should include steps for measuring the pressure and amount of CO2 or not. It is not clear what parameters or range of values would cause the valves to be opened or closed.
Claim 11 recites “an aroma recovery equipment”. It is not clear if this is the same “aroma recovery equipment” from parent claim 10 or not. 
Claim 11 recites “a vessel”. It is not clear if this is the same “vessel” from parent claim 10 or not.
Claims 11-12 recite “its”. It is not clear what “it” is.
It is not clear if claim 11 is a separate process for judging an existing beverage, or whether it is a step within the beverage making process of claim 10.
Claim 12 recites the limitation "said vessel".  There is insufficient antecedent basis for this limitation in the claim. It is not clear which vessel is being used.
Claim 12 recites the limitation "the aromas".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites “different labeled vessels”. It is not clear if these are the same vessels from parent claims 10-11 or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norkin et al [US 2016/0355770A1] in view of Farotto [US 2012/0269925A1] and FR 2459280A1.
1-n), a multiple connection system connected to the gas outlet of each fermentation tank (Figure 7, #100), the connection system feeding the gas to aroma recovery equipment (Figure 4 & 7, CD), automated valves permitting gas to flow (Figure 4 & 7, #120, M), a programmable logic controller for controlling the system (Figure 5; paragraph 0065-0068), the PLC acting based upon temperature and pressure measurements (Figure 4a-b, 5), and storing the recovered aromas in a storage vessel (Figure 4, CR; paragraph 0062).
Norkin et al do not explicitly recite providing an aromatic characterization of a beverage, measuring density, choosing a density range, selecting vats based on the density, and labeling the vessel (claim 10, 16); and returning the aroma to the fermentation vats (claim 16).
FR 2459280A1 teaches a fermentation system comprising plural fermentation vats (Figure 3, #1a-c), a multiple connection system for gas (Figure 3, #4, 6a-c), aroma recovery equipment (Figure 3, #5), returning the recovered aromas to the fermentation vat (Figure 3, #8a-c), and an automated valve system to ensure that the aromas are returned to the originating fermentation vat (Figure 3, #14).
Farotto teaches an automated winemaking system (title) comprising sensors for monitoring the pressure, amount of CO2, and density of the liquid in a fermentation tank (Figure 1, #3a-b; paragraph 0059), selecting a desired Target Wine or beverage characterization to achieve (paragraph 0051), and a central processing unit with a winemaking database storing historical winemaking data (paragraph 0024, 0036).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed density measurement, choosing a density range, selecting vats based on density, labeling the vessel, changing the labeled vessel when a different density is selected, and returning the aroma to the fermentation vats into the invention of Norkin et al, in view of FR 2459280A1 and Farotto, since all are directed to methods of making wine, since Norkin et al already included sensors associated with the fermentation (Figure 4, FV, T1, P1) as well as vessels (paragraph 0062), since wine systems commonly included density, CO2, and pressure measurement (Figure 1, #3a-b; paragraph 0059) as shown by Farotto, since this would have enabled accurate and precise monitoring of the fermentation progress in the method of Norkin et al, since wine fermentation systems commonly included returning the recovered aromas to the fermentation vat (Figure 3, #8a-c) and an automated valve system to ensure that the aromas are returned to the originating fermentation vat (Figure 3, #14) as shown by FR 2459280A1, since collecting the recovered aromas of Norkin et al based upon a density range would have enabled the user to separate the aromas created during different periods of fermentation, since separating the collected aromas by a selected density range would have permitted aromas from different vats during the same stage of fermentation to be collected and combined in a single vessel, since separating the collected aromas into different vessels would have enabled different aromas to be mixed in different combinations to achieve a desired Wine Target or aroma characterization, since labelling the various vessels would have a simple and efficient means for identifying the various aroma vessels in the combined method of Norkin et al, in view of Farotto and FR 2459280A1; and  since blending the collected aromas with a previously fermented wine would have enabled the creation of new flavor combinations in the method of Norkin et al.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Norkin et al, in view of FR 2459280A1 and Farotto, as applied above, and further in view of Schuh et al [US 2016/0073673A1].
Norkin et al, FR 2459280A1, and Farotto teach the above mentioned concepts. Norkin et al do not explicitly recite providing the aroma characterization by a test fermentation of a beverage (claim 11), and identifying aromatic fractions in the vessel, scoring for intensity, and grouping the aromas (claim 12). Schuh et al teach a beverage making method comprising the blending of flavor and aroma compounds to impart a wine flavor (abstract) as well as generating aroma profiles for various wine types using trained panelists (Figure 5A-F; paragraph 0124-0136). It would have been obvious to one of ordinary skill in the art to incorporate the claimed testing, identification, scoring, and grouping into the invention of Norkin et al, in view of FR 2459280A1, Schuh et al, and Farotto, since all are directed to methods of making and evaluating wine, since Norkin et al already included vessels for storing the aromatic compounds (paragraph 0062), since wine beverages were commonly made by adding aromatic compounds as shown by FR 2459280A1, since wine systems commonly included identifying, scoring, and grouping aroma compounds (Figure 5A-F; paragraph 0124-0136) as shown by Schuh et al, and since separating, identifying, scoring, and grouping the collected aromas into different vessels would have enabled different aromas to be mixed in different combinations to achieve a desired Wine Target or aroma characterization for the combined invention of Norkin et al, in view of FR 2459280A1, Schuh et al, and Farotto.

In addition, the limitations of claims 11-13, 15 appear to be directed to a separate process of evaluating an existing beverage product. In contrast, independent claims 10 and 16 are directed to a process of making a new beverage, or at least harvesting the aroma. It is not clear if claim 11 is a separate process for judging an existing beverage, or whether it is a step within the beverage making process of claim 10. In the interest of compact prosecution, the limitations of claims 11-13, 15 are being addressed in this office action. However, if they are indeed a separate process, they will hold little to no patentable weight in the process for making a new beverage of independent claim 10.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Norkin et al, in view of FR 2459280A1, Schuh et al, and Farotto, as applied above, and further in view of Didzbalis et al [US 2007/0071860A1].
Norkin et al, Schuh et al, FR 2459280A1, and Farotto teach the above mentioned concepts. Norkin et al do not explicitly recite using a calibrated panel and quantitative descriptive analysis (claim 13). Didzbalis et al teach a method for evaluating aroma compositions in food by use of a trained sensory panel and quantitative descriptive analysis (paragraph 0045). It would have been obvious to one of ordinary skill in the art to incorporate the claimed quantitative descriptive analysis into the invention of Norkin et al, in view of Schuh et al, FR 2459280A1, Didzbalis et al, and Farotto; since all are directed to methods of making and flavoring food products, since Norkin et al already included separating of aroma compounds, since wine beverages were commonly made by adding aromatic compounds as shown by FR 2459280A1, since wine systems commonly included generating aroma profiles for various wine types using trained panelists (Figure 5A-F; paragraph 0124-0136) as shown by Schuh et al, since flavor evaluation systems commonly used a trained sensory panel and quantitative descriptive analysis (paragraph 0045) as shown by Didzbalis et al, and since this would have enabled a more accurate and precise blending of aromatic compounds in the combined invention of Norkin et al, in view of FR 2459280A1, Schuh et al, and Farotto.

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Norkin et al, in view of FR 2459280A1, Schuh et al, and Farotto, as applied above, and further in view of Tompkins [US 2015/0046471A1].
Norkin et al, Schuh et al, FR 2459280A1, and Farotto teach the above mentioned concepts. Norkin et al do not explicitly recite using PCA or HAC to geerate aroma characterization (claim 15). Tompkins teaches a system for wine characteristics evaluation (title) comprising the use of PCA (paragraph 0109). It would have been obvious to one of ordinary skill in the art to incorporate the claimed PCA step into the invention of Norkin et al, in view of Schuh et al, FR 2459280A1, Tompkins, and Farotto; since all are directed to methods of making and flavoring food products, since Norkin et al already included separating of aroma compounds, since wine beverages were commonly made by adding aromatic compounds as shown by FR 2459280A1, since wine systems commonly included generating aroma profiles for various wine types using trained panelists (Figure 5A-F; paragraph 0124-0136) as shown by Schuh et al, since wine characteristics were commonly evaluated with PCA (paragraph 0109) as shown by Tompkins, and since this would have enabled a more accurate and precise blending of aromatic compounds in the combined invention of Norkin et al, in view of FR 2459280A1, Schuh et al, and Farotto.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792